I should 
like to start by congratulating Mr. d’Escoto Brockmann 
on being elected to the presidency of the General 
Assembly at its sixty-third session. I am certain that he 
will steer the work of this session wisely and 
successfully, and we wish him every success in his 
work. I also wish to pay tribute to his predecessor, 
Mr. Srgjan Kerim, and thank him for his constructive 
efforts and the results that he achieved at the sixty-
second session. On the occasion of the feast of 
Ramadan, I wish to extend my warmest greetings to the 
Islamic community and to all States of the world. May 
that feast bring prosperity, peace and security to all. 
 Without doubt, representatives closely monitored 
the terrorist acts perpetrated on the United States 
embassy, which were combated by our courageous 
Yemeni security forces. While we join the international 
community and the Security Council in condemning 
that terrorist act, we welcome the readiness of many 
countries to work on a daily basis to counter terrorism. 
We hope that such positive attitudes will translate into 
genuine support that will enhance human development 
projects and enable Yemen to overcome poverty by 
also strengthening the Yemeni security forces, so that 
they can play an effective role alongside the 
international community in countering terrorism. We 
also need increased cooperation and coordination 
among security and intelligence services at the 
international level so as to close all the gaps that have 
enabled terrorists to continue their destructive 
activities, which are alien to the values of religion and 
human morals.  
 Because of the exorbitant costs that we have had 
to bear in the field of security, Yemen has paid a heavy 
toll in terms of lives and material damage in the anti-
terrorist activities that we undertake. Terrorist activities 
carried out by Al-Qaida and Islamic jihad elements, as 
well as by rebel movements, have caused tremendous 
economic losses of over $2 billion to the Yemeni 
Government and impeded the implementation of 
development projects and Government measures to 
reduce poverty. We therefore call on donor States, 
international organizations and Yemen’s partners in 
 
 
13 08-53135 
 
counter-terrorism to assist Yemen generously and to 
help it carry out the development projects and poverty-
reduction programmes that are key components in 
countering terrorism, especially since terrorists exploit 
poverty, need and ignorance to polarize people and 
recruit individuals. 
 In the war on terrorism, in its various forms, 
many people have falsely found a pretext to mobilize 
against the Muslim religion, since Islam is the religion 
of dialogue, tolerance and moderation. In that 
connection, the Republic of Yemen fully supports the 
initiative of His Majesty the King of Saudi Arabia with 
regard to dialogue among religions — an initiative that 
attracted great attention at the Madrid conference. 
There is also a crucial need to fight terrorism around 
the world by reviewing counter-terrorism mechanisms 
so that the war on terror will not harm the lives of 
innocent citizens and cause human rights violations. 
 The Republic of Yemen, which is one of the least 
developed countries, continues to progress towards 
democratization through political plurality and freedom 
of expression, and is striving to promote the role of 
non-governmental organizations and civil society and 
the principle of the peaceful sharing of power. Yemen 
is moving from a local administration system to 
one of local governance that grants broad prerogatives 
in the area of decentralization and power-sharing. 
Parliamentary elections will take place in 2009 with 
the participation of various political parties. The 
Republic of Yemen, in that regard, intends to take all 
measures to safeguard the integrity of those elections, 
complying with international standards and welcoming 
the participation of international observers.  
 This session of the General Assembly is taking 
place in difficult international circumstances, with a 
new cold war threatening to return to the world and to 
undermine global peace and stability. We believe that 
this important international forum should be an 
instrument for resolving all issues and challenges and 
their implications for international relations. We trust 
that, through dialogue, non-interference in the internal 
affairs of countries and respect for the interests of all, 
we will be able to prevent a return to the age of 
alliances, because the world now has a crucial need for 
international cooperation in a spirit of pluralism and 
partnership instead of further tension and polarization.  
 The changes on the international scene are 
multiple. The most important facets are related to the 
international economic situation, which has confronted 
us with a number of unprecedented challenges. Among 
those challenges is the severe shortage of foodstuffs, 
the increase in the cost of food internationally and the 
rise in energy prices. Those acute crises threaten to 
affect the economies of poor countries, in particular by 
increasing the number of hungry people around the 
world. They are further compounded by industrial 
States’ growing use of biofuels, which poses a threat to 
the world’s current food reserves. While we agree that 
biofuels do help to reduce damage from global 
warming, that equation might change entirely if we 
were to take into account the potential effect on a large 
proportion of the world’s population, who may be 
facing famine. Food must be produced in the interests 
of the mass of humanity. 
 Poor countries are facing a major challenge 
because of the increase in the prices of food and 
energy. Whenever there are glimmers of hope on the 
horizon for developing countries, they find themselves 
facing new obstacles to the achievement of the 
Millennium Development Goals (MDGs). There can be 
no doubt that, in order to address such difficulties, we 
need increased international solidarity and cooperation. 
We call on the major economic Powers and countries 
that produce energy and food to fully shoulder their 
responsibilities vis-à-vis the poorest countries and to 
help them to achieve development and the MDGs 
adopted by this Assembly in 2000. 
 The difficult humanitarian situation of the 
Palestinian people, whose rights continue to be denied 
and trampled by Israel, is a source of grave concern for 
us. Moreover, Israel’s expansionist policies of building 
illegal settlements on Palestinian and Syrian territories 
and of the racist separation wall in the West Bank, 
which have been condemned by the international 
community and the International Criminal Court, are 
creating further problems and placing new obstacles in 
the path of the peace process in the Middle East. We 
call on all parties, including the Quartet, to act to build 
a climate favourable to the restoration of trust among 
the parties concerned in the peace process so as to 
attain comprehensive and just peace.  
 It is high time to put an end to the procrastination 
policies of Israel. We greatly deplore the fact that 
Israeli occupation forces are committing offences in 
the holy sites in Jerusalem, which are among the most 
sacred to Muslims. We warn the occupying Israeli 
forces not to persist in such measures because, besides 
  
 
08-53135 14 
 
their potential impact on the peace process, they may 
also have uncontrollable and unforeseeable 
consequences. We believe it essential to adopt 
resolutions without delay to provide for the protection 
of the holy places and religious symbols, whatever they 
may be, while firmly condemning any prejudice or 
damage that may be done to them.  
 We warmly welcome the positive developments 
in Iraq. We also welcome the improved security 
situation and hope to see greater political stability in 
that fraternal country. From this rostrum, we welcome 
measures taken by the Iraqi Government to establish a 
timetable to end the presence of coalition forces on 
Iraqi territory as a major step towards its recovery of 
security, peace and stability and in order to protect its 
Arab identity and strengthen its national unity and role 
in the region.  
 We are also closely monitoring with great 
satisfaction the positive results achieved in Lebanon 
and the work being carried out by the Arab Group 
under the auspices of sisterly Qatar. We hope that the 
agreement between the various Lebanese parties and 
between the Syrian Arab Republic and Lebanon will 
also be successful. Security and stability must be 
strengthened in that region, and we hope that those 
agreements will play an important role in enhancing 
prosperity and peace for our neighbours in Iraq and 
Lebanon. 
 The Republic of Yemen is deeply concerned by 
attempts to interfere in the internal affairs of the 
Sudan, and we reaffirm the importance of respecting 
the sovereignty, territorial integrity and independence 
of that country. We call on the international community 
to fully assume its responsibilities in Darfur, and we 
encourage dialogue between the Sudanese Government 
and the various factions, considering any party that 
rejects dialogue and reconciliation and that resorts to 
violence to be a terrorist entity imperilling peace and 
stability. We also welcome the African and Arab efforts 
to resolve the Darfur problem and to nullify the 
negative impact of the decision of the Prosecutor of the 
International Criminal Court. We once again express 
our repudiation of politicized decisions by international 
judicial and humanitarian organizations that infringe 
on the sovereignty of States and interfere in their 
internal affairs. 
 Instability in Somalia has negatively affected 
countries of the region and is threatening the safety and 
security of navigation in international waters, as a 
result of the worsening phenomenon of piracy.  
 As members are aware, the number of refugees is 
constantly rising. Those refugees, who number 
approximately 500,000, have come to Yemen from the 
Horn of Africa. Millions in Somalia and in the Horn of 
Africa are threatened by famine, which could increase 
the number of refugees and thus the burden borne by 
the Government of Yemen. Therefore, we call for 
greater international support to help Yemen cope with 
the waves of refugees and to help Yemeni coast guard 
forces to combat piracy. 
 The situation in Somalia poses a challenge to the 
international community and requires serious efforts to 
achieve peace and security for the Somali people in 
order to enhance security and stability in the Horn of 
Africa. In that connection, we welcome Ethiopia’s 
readiness to withdraw its forces from Somalia and 
reaffirm the need to deploy international forces to 
restore stability there. We also call on all Somali 
parties to seek reconciliation and end their disputes, 
bearing in mind the interests of the Somali people, and 
we urge all external actors to refrain from interfering in 
Somalia’s internal affairs. 
 My delegation stresses the need to continue the 
process of United Nations reform. We reaffirm our 
resolve to join all other countries of the world in 
contributing effectively to the attainment of that 
objective. We believe that such reform is necessary and 
important and that all must join in the efforts to 
achieve it. Of particular importance is reform of the 
Security Council, which should not be limited to 
expanding its membership, but should ultimately result 
in more rational use of the right of veto so that it can 
no longer be used to block resolutions approved by the 
vast majority of the membership.  
 In closing, on behalf of Yemen, I wish to thank 
the Secretary-General for his unstinting support, efforts 
and guidance at the head of the Organization. 